Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER'S AMENDMENT 
1.	Claims 1-20 are allowable. The restriction requirement between Embodiments I and II as set forth in the Office action mailed on 04/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 4 and 12 previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter


2.	Claims 1-20 are allowed.
3. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of “a second dielectric liner comprising an edge contacting a sidewall of the second semiconductor strip, wherein the second dielectric liner is configured to block an application of a second stress different from the first stress to the second semiconductor strip by a second STI region over the second dielectric liner” (claim 1); “a first dielectric liner comprising an edge contacting a sidewall of the first semiconductor strip, wherein the first dielectric liner is configured to apply a compressive stress to the first semiconductor strip, wherein the first dielectric liner is made of a first homogeneous material; a first Shallow Trench Isolation (STI) region over the first dielectric liner, wherein a sidewall and a bottom surface of the first STI region is in contact with a sidewall and a top surface, respectively, of the first dielectric liner; a second semiconductor strip in the second device region; a second dielectric liner comprising an edge contacting a sidewall of the second semiconductor strip, wherein the second dielectric liner is configured to apply a tensile stress to the second semiconductor strip, wherein the second dielectric liner is made of a second homogeneous material; and a second STI region, wherein a sidewall and a bottom surface of the second STI region is in contact with a sidewall and a top surface of the second dielectric liner" (claim 9); or “a first Shallow Trench Isolation (STI) region comprising a third sidewall and a fourth sidewall contacting sidewalls of the first dielectric liner and the second dielectric liner, respectively, wherein the first dielectric liner and the second dielectric liner are configured to apply different stresses to the first semiconductor strip and the second semiconductor strip; and a second STI region under and overlapped by the first dielectric liner and the second dielectric liner" (claim 15) as instantly claimed and in combination with the remaining elements. 


Conclusion

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818